 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LIUDMYLA IEGOROVA,                                  No. 2:18-cv-1582-KJM-EFB PS
12                        Plaintiff,
13               v.                                       ORDER
14    HUD OFFICE WASHINGTON, D.C.,
15                        Defendant.
16

17           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 Her

18   declaration makes the showing required by 28 U.S.C. § 1915(a)(1) and (2). See ECF No. 2.

19   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

20           Determining that plaintiff may proceed in forma pauperis does not complete the required

21   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

22   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

23   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

24   below, plaintiff’s complaint must be dismissed for failure to state a claim.

25           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,

26   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 2   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 3   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 4   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 5   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 6   relief above the speculative level on the assumption that all of the complaint’s allegations are
 7   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
 8   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
 9   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
10           Under this standard, the court must accept as true the allegations of the complaint in
11   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
12   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
13   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
14   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
15   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
16   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
17   which it rests.” Twombly, 550 U.S. at 555 (citing Conley v. Gibson, 355 U.S. 41 (1957)).
18           The allegations in plaintiff’s complaint are difficult to follow. She alleges that defendant
19   U.S. Department of Housing and Urban Development, as well as other government agencies,
20   have ignored her letters and emails concerning her social security and Cash Assistance Program
21   for Immigrants benefits. ECF No. 1 at 2. She also claims that the manager of her apartment
22   complex refused to accept her rent payments for the months of February through April 2018 in
23   order to “illegally evict [plaintiff] from property and get bribe money in amount 10,000.00 [sic]
24   cash from priest Vronskiy.” Id. at 3. She also alleges that the “Family Yoarmoluk” and “Family
25   Moskalenko” did not report cash they received from “KGB RUSSIA to purchase house[s] in
26   /////
27   /////
28   /////
                                                          2
 1   Sacramento.” Id. Plaintiff purports to brings this action under United States Code §§ 241 and
 2   1113, but she fails to indicate which title of the United States Code she is referencing.2 Id. at 1.
 3          It is not clear from these allegations what claim plaintiff is attempting to assert.
 4   Accordingly, plaintiff’s complaint must be dismissed for failure to state a claim. Plaintiff is
 5   granted leave to file an amended complaint. Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir.
 6   2000) (en banc) (district courts must afford pro se litigants an opportunity to amend to correct any
 7   deficiency in their complaints). Any such complaint must allege a cognizable legal theory and
 8   sufficient facts to in support of that cognizable legal theory. Should plaintiff choose to file an
 9   amended complaint, the amended complaint shall clearly set forth the allegations against
10   defendant and shall specify a basis for this court’s subject matter jurisdiction. It shall also plead
11   plaintiff’s claims in “numbered paragraphs, each limited as far as practicable to a single set of
12   circumstances,” as required by Federal Rule of Civil Procedure 10(b), and shall be in double-
13   spaced text on paper that bears line numbers in the left margin, as required by Eastern District of
14   California Local Rules 130(b) and 130(c). Any amended complaint shall also use clear headings
15   to delineate each claim alleged and against which defendant or defendants the claim is alleged, as
16   required by Rule 10(b), and must plead clear facts that support each claim under each header.
17          Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
18   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
19   complete in itself. This is because, as a general rule, an amended complaint supersedes the
20   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
21   plaintiff files an amended complaint, the original no longer serves any function in the case.
22   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
23   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
24   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
25          2
               To the extent plaintiff intends to assert claims under 18 U.S.C. §§ 241 and 1113, those
26   criminal statutes do not provide a private right of action. Allen v. Gold Country Casino, 464 F.3d
     1044, 1048 (9th Cir. 2006) (affirming the dismissal claims under 18 U.S.C. § 241 because it is a
27   “criminal statute[] that do not give rise to civil liability”); Nguyen v. Ridgewood Sav. Bank, 2015
     WL 2354308, at *13 (E.D.N.Y. May 15, 2015) (holding that 18 U.S.C. § 1113 does not provide a
28   private right of action).
                                                           3
 1   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
 2   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
 3   may result in a recommendation that this action be dismissed. See Local Rule 110.
 4          Accordingly, IT IS ORDERED that:
 5          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 6          2. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
 7          3. Plaintiff is granted thirty days from the date of service of this order to file an amended
 8   complaint. The amended complaint must bear the docket number assigned to this case and must
 9   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
10   accordance with this order will result in a recommendation this action be dismissed.
11   DATED: May 21, 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
